Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/06/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6-7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saeki (US 2020/0017164).
Re claim 1: Saeki discloses a motorcycle comprising: a lighting system (40, fig. 2) including a plurality of lamps (left and right 40, fig. 2), each of which is configured to illuminate a different region (left and right regions, fig. 2) of a plurality of regions (left and right regions) relative to the motorcycle (1, fig. 1); one or more imaging assemblies (left and right 60, fig. 2), each of which includes an image sensor (60 image sensor, see para [0034]) configured to generate image data ; and a controller (50, fig. 4) in communication with each of the plurality of lamps (40, fig. 4) that receives as input the image data (acquires an image, see para [0034]) that the image sensor (60) of each of the one or more imaging assemblies (60) generates, analyzes the image data (detecting visible light, see para [0034]), detects a vehicle from the image data (detect visible light, see para [0034]), and activates (enables light emitters to emit light farther, see para [0034]) whichever lamp of the plurality of lamps (40) that illuminates the region of the plurality of regions (left and right regions, fig. 23) that is closest to the vehicle to provide a visual warning to the vehicle (1) (see para [0034-0038]).  

Re claim 4: Saeki discloses the one or more imaging assemblies (60, fig. 2) includes a forward imaging assembly (60) with a field of view that is generally forward of the motorcycle (forward detectors, see para [0034]); the plurality of lamps (40, fig. 2) includes a forward-right lamp (left 40, fig. 2) configured to illuminate a forward- right region that is forward and to the right of the motorcycle (see figs. 1 and 2), and a forward-left lamp (right 40, fig. 2) configured to illuminate a forward-left region that is forward and to the left of the motorcycle (see figs. 1 and 2); and the controller (50, fig. 2) analyzes the image data from the image sensor of the forward imaging assembly (carries out analysis, see para [0036]), detects the vehicle from the image data (detecting visible light, see para [0034]), and activates whichever of the forward-left lamp (right 40) or the forward-right lamp (left 40) that illuminates the region of the plurality of regions that is closest to the vehicle (enables light emitters to emit light farther, see para [0034]) (detection results, see para [0038]).  

Re claim 6: Saeki discloses the controller (50, fig. 2) analyzes the image data and detects the vehicle from the image data (see para [0034] - [0038]) using an image processing algorithm that identifies a signature of a light emission from a headlight or a taillight of the vehicle (image analysis, see para [0037]) (Note: the controller is capable of image analysis and therefore would use an image processing algorithm capable of identifying a signature of a light emission).  

Re claim 7: Saeki discloses the one or more imaging assemblies (60, fig. 2) includes a forward imaging assembly (60) with a field of view that is generally forward of the motorcycle (forward detectors, see para [0034]); the plurality of lamps (40, fig. 2) includes a forward-right lamp (left 40, fig. 2) configured to illuminate a forward-right region that is forward and to the right of the motorcycle (see figs. 1 and 2), and a forward-left lamp (right 40, fig. 2) configured to illuminate a forward-left region that is forward and to the left of the motorcycle (see figs. 1 and 2); and the controller (50, fig. 2) analyzes the image data from the forward imaging assembly and detects the vehicle from the image data using the image processing algorithm that identifies the signature of the light emission from the taillight of the vehicle (carries out analysis, see para [0036]), and activates whichever of the forward-left lamp or the forward-right lamp that illuminates the region of the plurality of regions that is closest to the vehicle (enables light emitters to emit light farther, see para [0034]) (detection results, see para [0038]) (Note: the controller is capable of image analysis and therefore would use an image processing algorithm capable of identifying a signature of a light emission)

Re claim 10: Saeki discloses the controller (50, fig. 2) causes the lamp of the plurality of lamps (40) to emit light continuously (switching head light, see para [0041]) or in a blinking manner during a period of time while the controller detects the vehicle (detecting visible light, see para [0034]) and the region of the plurality of regions (regions of 40, fig. 2) that the lamp (40) illuminates is the region of the plurality of regions that is closest to the vehicle (controller 50 is capable of continuous lighting when a vehicle is detected, see para [00401).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Saeki (US 2020/0017164) in view of Kropinski (US 2006/0187009).
Re claim 2: Saeki teaches the plurality of lamps (40, fig. 2) comprising: a forward-right lamp (left 40, fig. 2) configured to illuminate a forward-right region that is forward and to the right of the motorcycle (see fig. 2); a forward-left lamp (right 40, fig. 2) configured to illuminate a forward-left region that is forward and to the left of the motorcycle (see fig. 2).
However, Saeki fails to teach a rearward-right lamp configured to illuminate a rearward-right region that is rearward and to the right of the motorcycle; and a rearward-left lamp configured to illuminate a rearward-left region that is rearward and to the left of the motorcycle. 
Kropinski teaches a plurality of lamps (116, 118, fig. 1) comprising: a forward-right lamp (right 118, fig. 1) configured to illuminate a forward-right region (see fig. 1) that is forward and to the right of the vehicle (see fig. 1); a forward-left lamp (left 118, fig. 1) configured to illuminate a forward-left region (see fig. 1) that is forward and to the left of the vehicle (see fig. 1); a rearward-right lamp (right 116, fig. 1) configured to illuminate a rearward-right region (see fig. 1) that is rearward and to the right of the vehicle (see fig. 1); and a rearward-left lamp (left 116, fig. 1) configured to illuminate a rearward-left region (see fig. 1) that is rearward and to the left of the vehicle (see fig. 1). 
Therefore, in view of Kropinski, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a rearward-right lamp configured to illuminate a rearward-right region that is rearward and to the right of the motorcycle and a rearward-left lamp configured to illuminate a rearward-left region that is rearward and to the left of the motorcycle of Saeki, in order to provide additional rear lighting.

Re claim 3: Saeki teaches the one or more imaging assemblies (60, fig. 2) including: a forward imaging assembly (60) with a field of view that is generally forward of the motorcycle (forward detectors, see para [0034]).
However, Saeki fails to teach a rearward imaging assembly with a field of view that is generally rearward of the motorcycle.  
Kropinski teaches one or more imaging assemblies (104, fig. 1) including: a forward imaging assembly (front 104, fig. 1) with a field of view that is generally forward of the vehicle (see fig. 1); and a rearward imaging assembly (rear 104, fig. 1) with a field of view that is generally rearward of the motorcycle (see fig. 1).  
Therefore, in view of Kropinski, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a rearward imaging assembly with a field of view that is generally rearward of the motorcycle of Saeki, in order to provide rear detection of a moving vehicle to warn the approaching vehicle [Kropinski, 0015].

Re claim 11: Saeki fails to teach the controller determines that the vehicle is veering toward the motorcycle and causes the lamp to illuminate the region in a blinking manner.  
Kropinski teaches the controller (106, fig. 1) determines that the vehicle is veering toward the vehicle (vehicle is detected within boundary, see para [0027]) and causes the lamp to illuminate the region in a blinking manner (intermittently flashing lights, see para [0021]).
Therefore, in view of Kropinski, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the controller of Saeki to determine that the vehicle is veering toward the motorcycle and causes the lamp to illuminate the region in a blinking manner, in order to provide urgent warning to an approaching driver.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Saeki (US 2020/0017164) in view of Stam et al. (US 2005/0007579) (hereinafter Stam).
Re claim 9: Saeki fails to teach the image sensor includes a pixel array with X-Y coordinates; and the controller further determines a position of the vehicle relative to the motorcycle by determining the X-Y coordinates of the vehicle on the pixel array.  
Stam teaches the image sensor (205, fig. 2) (sensor, see para [0013]) includes a pixel array (pixel array, see para [0014]) with X-Y coordinates (see fig. 11a); and the controller (255, fig. 2) further determines a position of the vehicle (two individual images of the scene forward of the controlled vehicle are formed on separate halves of the pixel array, see para [0085]) relative to the vehicle by determining the X-Y coordinates of the vehicle on the pixel array (see fig. 3) (see para [0085]).  
Therefore, in view of Stam, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the image sensor of Saeki with the pixel array with X-Y coordinates of Stam where the controller of Saeki can further determine a position of the vehicle relative to the motorcycle by determining the X-Y coordinates of the vehicle on the pixel array as taught by Stam, in order to provide a more precise detection of a vehicle position.

Allowable Subject Matter
Claims 5, 8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art taken as a whole does not show nor suggest the one or more imaging assemblies includes a rearward imaging assembly with a field of view that is generally rearward of the motorcycle; the plurality of lamps includes a rearward-right lamp configured to illuminate a rearward- right region that is rearward and to the right of the motorcycle, and a rearward-left lamp configured to illuminate a rearward-left region that is rearward and to the left of the motorcycle; and the controller analyzes the image data from the image sensor of the rearward imaging assembly, detects the vehicle from the image data, and activates whichever of the rearward-right lamp or the rearward-left lamp that illuminates the region of the plurality of regions that is closest to the vehicle with respect to claim 5; and 
the one or more imaging assemblies further includes a rearward imaging assembly with a field of view that is generally rearward of the motorcycle; the plurality of lamps further includes a rearward-right lamp configured to illuminate a region rearward and to the right of the motorcycle, and a rearward-left lamp configured to illuminate a region rearward and to the left of the motorcycle; and the controller analyzes the image data from the rearward imaging assembly and detects the vehicle from the image data using the image processing algorithm that identifies the signature of the light emission from the headlight of the vehicle, and activates whichever of the rearward-right lamp or the rearward-left lamp illuminates the region of the plurality of regions closest to the vehicle with respect to claim 8; and
the controller determines that the vehicle is veering toward the motorcycle by identifying a pixel shift in the X-Y coordinates of the vehicle on the pixel array over a plurality of image frames, and causes the lamp to illuminate the region in a blinking manner with respect to claim 12; as specifically called for in the claimed combinations
Claims 13-20 are allowed.
The following is a statement of reasons for the indication of allowance:  
The prior art taken as a whole does not show nor suggest a motorcycle comprising: a midline; a lighting system including a lamp that is positionable to emit light from an angular position within a range of angular positions relative to the midline of the motorcycle; an imaging assembly including an image sensor configured to generate image data, and having a field of view that encompasses the range of angular positions from which the lamp can be positioned to emit light; and a controller in communication with the lamp that receives as input the image data that the image sensor of the imaging assembly generates, analyzes the image data, detects a vehicle from the image data, and activates the lamp and adjusts the angular position of the lamp to emit the light toward the vehicle to provide a visual warning to the vehicle of the motorcycle as specifically called for in the claimed combinations

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hara et al. (US 2018/0231206), Salter et al. (US 2018/0229649), Harada et al. (US 2020/0070389), Helot et al. (US 2021/0188153), Son et al. (US 2017/0259731), and Hara (JP 2016-187990) discloses a similar lighting system for a car with a detection system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875